               Case 1:19-cv-03677 Document 1 Filed 04/25/19 Page 1 of 7



GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York
By:    ALEXANDER J. WILSON
       Assistant United States Attorney
       One Saint Andrew’s Plaza
       New York, New York 10007
       Tel. (212) 637-2453

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------- x
                                                :
UNITED STATES OF AMERICA,                       :
                                                :
                          Plaintiff             :            VERIFIED COMPLAINT FOR
                   -v.-                         :            FORFEITURE
                                                :
ONE 2007 JEEP PATRIOT BEARING VEHICLE           :           19 Civ. 3677 (___)
IDENTIFICATION NUMBER                           :
1J8FF28W27D342008                               :
                                                :
and                                             :
                                                :
$10,032.00 IN UNITED STATES CURRENCY,           :
                                                :
                          Defendants in Rem.    :
                                                :
---- ---- --- --- --- ---- ---- --- --- --- ----x


       Plaintiff United States of America, by its attorney Geoffrey S. Berman, United States

Attorney for the Southern District of New York, for its verified civil complaint, alleges, upon

information and belief, as follows:

                              I. JURISDICTION AND VENUE

               1.     This action is brought pursuant to 21 U.S.C. § 881 by the United States of

America seeking the forfeiture of $10,032.00 in United States currency (the “$10,032”) and one

2007 Jeep Patriot, VIN # 1J8FF28W27D342008 (the “Jeep”).

               2.     This Court has jurisdiction pursuant to 28 U.S.C. §§ 1345 and 1355.
               Case 1:19-cv-03677 Document 1 Filed 04/25/19 Page 2 of 7




               3.      Venue is proper under 28 U.S.C. § 1355(b)(1)(A), because acts giving rise

to the forfeiture occurred in the Southern District of New York.

               4.      Both the $10,032 and the Jeep were seized by the U.S. Drug Enforcement

Administration (“DEA”) on July 10, 2014 in connection with the arrest of Michael Maldonado and

others for conspiracy to distribute and possess with intent to distribute a controlled substance.

The $10,032 is currently held in the Seized Asset Deposit Fund Account maintained by the United

States Marshals Service (“USMS”). The Jeep is likewise in the custody of the USMS.

               5.      The $10,032 constitutes moneys, negotiable instruments, securities, or other

things of value furnished or intended to be furnished by a person in exchange for a controlled

substance or listed chemical in violation of Title 21, Chapter 13, Subchapter I, of the United States

Code, and/or property traceable thereto and thus is subject to forfeiture pursuant to 21 U.S.C. §

881(a)(6).

               6.      The Jeep constitutes a conveyance, including aircraft, vehicles, or vessels,

which are used, or are intended for use, to transport, or in any manner to facilitate the

transportation, sale, receipt, possession, or concealment of a controlled substance or listed

chemical and is thus subject to forfeiture pursuant to 21 U.S.C. § 881(a)(4).

                         II. PROBABLE CAUSE FOR FORFEITURE

               7.      On or about September 9, 2014, a federal Grand Jury, sitting in the Southern

District of New York, returned an indictment charging Nunzio Gentille, Michael Maldonado and

others of conspiracy to distribute a controlled substance in violation of Title 21, United States

Code, Section 846 (the “Indictment”). A true and correct copy of the Indictment is attached

hereto as Exhibit A and fully incorporated by reference herein.
                                                   2
               Case 1:19-cv-03677 Document 1 Filed 04/25/19 Page 3 of 7




               8.     On or about March 24, 2015, Maldonado pled guilty before the Court to

Count One of the Indictment, and on or about November 24, 2015 the Court entered Judgment in a

Criminal Case committing Maldonado to thirty months of imprisonment. All four of

Maldonado’s co-defendants likewise pled guilty, after which the Court entered Judgments

committing Nunzio Gentille to sixty months of imprisonment, Bolivar Vasquez to one year and

one day of imprisonment, David Iwaszek to one year and one day imprisonment, and Josette

Lebron to time served.

               9.     The charges arose from a 2014 DEA investigation into a drug distribution

organization (the “DTO”) based in Maspeth, New York run by Gentille. The DTO distributed the

controlled substance methylone (known by its street name “molly”), as well as cocaine, marijuana,

and other drugs, throughout all five boroughs of New York City.

               10.    The DTO operated through a text messaging system which required a

purchaser to send a text message to one or more cellular telephones associated with the DTO.

This text message would include some or all of the following information: (1) the customer’s

address, and (2) the controlled substance the customer sought to purchase.

               11.    The DTO would then deploy one member from its group of drivers to

deliver the narcotics to the address provided by the customer and to collect the customer’s

payment. The drivers used vehicles associated with the DTO. The Jeep, which was registered to

Maldanado, was one of the vehicles used by members of the DTO utilize to deliver narcotics to

customers throughout New York City. For example, on or about May 30, 2014, law enforcement

agents observed Maldonado operating the Jeep to deliver narcotics to a customer in Brooklyn, New

York.
                                                 3
                Case 1:19-cv-03677 Document 1 Filed 04/25/19 Page 4 of 7




                12.       The DTO operated in part out of 5468 46th Street in Maspeth, New York

(the “Stash House”), where Maldonado resided on the first floor. On or about July 10, 2014, the

DEA Agents executed a search warrant for the first and second floors of the Stash House. During

the search of the first floor, the DEA Agents located and seized $10,032.00 in United States

currency inside a dresser.

                13.       During the same search, the DEA Agents located and seized the Jeep in the

vicinity of the Stash House. During the inventory search of the Jeep, the DEA Agents discovered

a small plastic bag containing marijuana in the right rear passenger door of the vehicle.

                                 III. CLAIMS FOR FORFEITURE

                                      CLAIM ONE
                          Forfeiture Under 21 U.S.C. § 881(a)(6)
   (Proceeds of an Exchange for a Controlled Substance or Proceeds Traceable to Such an
                                        Exchange)

                14.       Paragraphs 1 through 13 of this Complaint are repeated and re-alleged as if

fully set forth herein.

                15.       Pursuant to 21 U.S.C. § 881(a)(6), all moneys, negotiable instruments,

securities, or other things of value furnished or intended to be furnished by any person in exchange

for a controlled substance or listed chemical in violation of Title 21, Chapter 13, Subchapter I, of

the United States Code – which includes 21 U.S.C. § 846 – and all proceeds traceable to such an

exchange, are subject to seizure and forfeiture to the United States.

                16.       By reason of the foregoing the $10,032 in United States currency are subject

to forfeiture to the United States pursuant to 21 U.S.C. § 881(a)(6), as moneys, negotiable

instruments, securities, or other things of value furnished or intended to be furnished by any person


                                                    4
                Case 1:19-cv-03677 Document 1 Filed 04/25/19 Page 5 of 7




in exchange for a controlled substance or listed chemical in violation of 21 U.S.C. § 846, and/or

constitute proceeds traceable to such an exchange.

                                          CLAIM TWO
                             Forfeiture Under 21 U.S.C. § 881(a)(4)
                  (Vehicle Used to Facilitate Controlled Substance Transaction)

                17.       Paragraphs 1 through 13 of this Complaint are repeated and re-alleged as if

fully set forth herein.

                18.       Pursuant to 21 U.S.C. § 881(a)(4), all conveyances, including aircraft,

vehicles, or vessels, which are used, or are intended for use, to transport, or in any manner to

facilitate the transportation, sale, receipt, possession, or concealment of property described in

paragraph (1), (2), or (9) of 21 U.S.C. § 881(a) are subject to seizure and forfeiture to the United

States.

                19.       The property described in 21 U.S.C. § 881(a)(1) includes “controlled

substances which have been manufactured, distributed, dispensed, or acquired in violation of [Title

21, Chapter 13, Subchapter I, of the United States Code].”

                20.       By reason of the foregoing, the Jeep is subject to forfeiture to the United

States because it constitutes a conveyance, which includes a vehicle, which was used, or was

intended for use, to transport, or in any manner to facilitate the transportation, sale, receipt,

possession, or concealment of controlled substances in violation of 21 U.S.C. § 846, and is thus

subject to forfeiture pursuant to 21 U.S.C. § 881(a)(4).

                WHEREFORE, plaintiff United States of America prays that process issue to

enforce the forfeiture of the Defendants in Rem and that all persons having an interest in the

Defendants in Rem be cited to appear and show cause why the forfeiture should not be decreed,
                                                     5
Case 1:19-cv-03677 Document 1 Filed 04/25/19 Page 6 of 7
Case 1:19-cv-03677 Document 1 Filed 04/25/19 Page 7 of 7
Case 1:19-cv-03677 Document 1-1 Filed 04/25/19 Page 1 of 6




                     EXHIBIT A
Case
 Case1:14-cr-00608-AJN
       1:19-cv-03677 Document
                       Document
                              1-134Filed
                                     Filed
                                         04/25/19
                                           09/09/14Page
                                                    Page2 of
                                                          1 of
                                                             65
Case
 Case1:14-cr-00608-AJN
       1:19-cv-03677 Document
                       Document
                              1-134Filed
                                     Filed
                                         04/25/19
                                           09/09/14Page
                                                    Page3 of
                                                          2 of
                                                             65
Case
 Case1:14-cr-00608-AJN
       1:19-cv-03677 Document
                       Document
                              1-134Filed
                                     Filed
                                         04/25/19
                                           09/09/14Page
                                                    Page4 of
                                                          3 of
                                                             65
Case
 Case1:14-cr-00608-AJN
       1:19-cv-03677 Document
                       Document
                              1-134Filed
                                     Filed
                                         04/25/19
                                           09/09/14Page
                                                    Page5 of
                                                          4 of
                                                             65
Case
 Case1:14-cr-00608-AJN
       1:19-cv-03677 Document
                       Document
                              1-134Filed
                                     Filed
                                         04/25/19
                                           09/09/14Page
                                                    Page6 of
                                                          5 of
                                                             65
